J.M. Johnson, J.*
¶21 (dissenting) — The majority misapplies the canons of statutory construction in concluding that fare enforcement officers (FEOs) are not “public servants” as defined by RCW 9A.04.110(23) and dismisses the defendant’s conviction for making a false or misleading statement to a public servant. Because FEOs fulfill a governmental function and are “officers” within the meaning of the relevant statute, I dissent.
Analysis
A Sound Transit Fare Enforcement Officer Whose Employment Is Contracted through a Private Security Firm Is a “Public Servant” under RCW 9A.04.110(23)
¶22 I agree that the first step in statutory interpretation is to consider the statute’s plain language; often this is the only analysis needed. The majority accurately states the rules of statutory construction where application of the canons of construction is necessary. Majority at 739. I disagree with the manner in which the majority applies these rules to construe the statute.
¶23 K.L.B. was convicted of making a false or misleading statement to a public servant, FEO Willet, under RCW 9A.76.175. Under RCW 9A.04.110(23), the term “public servant”
means any person other than a witness who presently occupies the position of or has been elected, appointed, or designated to *747become any officer or employee of government, including a legislator, judge, judicial officer, juror, and any person participating as an advisor, consultant, or otherwise in performing a governmental function.
(Emphasis added.) FEO Willet was both an “officer of government” and “performing a governmental function.” Accordingly, FEO Willet was a public servant and making a false or misleading statement to FEO Willet violated RCW 9A.76.175.
a. FEO Willet Was “Performing a Governmental Function” under RCW 9A.04.110(23)
¶24 The majority argues that a broad construction of “performing a governmental function” improperly renders superfluous the phrase “advisor, consultant, or otherwise” as it appears in RCW 9A.04.110(23). Majority at 740. According to the majority, the term “otherwise” encompasses only positions that are similar in nature to advisors or consultants. Id.
¶25 Two principles historically expressed in Latin guide our analysis: noscitur a sociis and ejusdem generis. Under noscitur a sociis, “a single word in a statute should not be read in isolation . . . . ‘[T]he meaning of words may be indicated or controlled by those with which they are associated.’ ” State v. Roggenkamp, 153 Wn.2d 614, 623, 106 P.3d 196 (2005) (quoting State v. Jackson, 137 Wn.2d 712, 729, 976 P.2d 1229 (1999)). Under ejusdem generis, general words accompanied by specific words are to be construed to embrace only similar objects. Sw. Wash. Chapter, Nat'l Elec. Contractors Ass’n v. Pierce County, 100 Wn.2d 109, 116, 667 P.2d 1092 (1983). However, these rules do not, as the majority contends, lead to a narrow interpretation of “public servant” that excludes FEOs.
¶26 The first phrase in the statute is intended to include anyone occupying the position of an officer or employee of government (regardless of how that person came to occupy the position, be it through election, appointment, or designation).*7488 Next, the statute provides a list of persons expressly intended to be included in the definition (legislators, judges, judicial officers, and jurors). The last item in the statutory definition’s list is still another list (that is, “any person participating as an advisor, consultant, or otherwise in performing a governmental function”). The majority ignores that this is a list within a list in arguing against a broad interpretation. If ejusdem generis was applied consistently to the first, larger list, then the phrase “any person participating as an advisor, consultant, or otherwise in performing a governmental function” would be read to modify the list that includes legislators, judges, judicial officers, and jurors. However, such a reading is nonsensical. Consultants and advisors are not anything like legislators, judges, judicial officers, and jurors. Clearly, the legislature did not adopt this statute with the intent that ejusdem generis apply.
¶27 This court has rejected similar improper ejusdem generis arguments before, as Justice Wiggins noted in his dissent in Jongeward v. BNSF Railway, 174 Wn.2d 586, 617, 278 P.3d 157 (2012):9
It does not make sense to apply the rule where a general phrase is modified by “otherwise.” The word “otherwise” means “different” or “in a different way or manner.” Webster’s Third New International Dictionary 1598 (2002). This alone manifests a legislative intent not to limit the general phrase to things comparable to the specific phrases, and other courts have refused to apply ejusdem generis to “otherwise” phrases for this very reason.
Ejusdem generis is unhelpful in interpreting a phrase containing the word “otherwise” due to its plain language definition. Therefore, “otherwise . . . performing a governmental function” is not necessarily limited to categories of *749workers similar to advisors and consultants. RCW 9 A. 04-.110(23). In fact, the plain meaning of the word “otherwise” indicates that the term is intended to apply to those who are “different” from advisors and consultants. Jongeward, 174 Wn.2d at 595.
¶28 Even if the legislature did intend ejusdem generis to apply, the majority does not apply it correctly in this instance. The list is not the usual “specific, specific, general” type of list, as the majority asserts. Rather, the list provides a large number of specific examples with a very broad catchall provision at the end. That is, the statute applies regardless of whether the person is a legislator, a judge, a juror, an advisor, a consultant, or anyone else who acts on behalf of the government.
¶29 It is more consistent with other recognized canons of construction to consider an FEO as “otherwise ... performing a governmental function,” whether employed directly by the government or contracted through a private security firm. Knowing this term by the company it keeps indicates that “otherwise . . . performing a governmental function” should be interpreted consistently with the other examples in the statute. These specific examples include all employees of government, legislators, and jurors. RCW 9A.04-.110(23). Like these other categories of people,10 FEOs are ultimately compensated by the government, albeit indirectly through their private security firms. Moreover, FEOs are expressly charged by statute with providing a governmental function.11
*750¶30 The majority uses the examples of private security guards at sporting events and vigilantes as evidence that the legislature could not have intended the statute to apply so broadly. Both of these examples miss the mark because “security” is not always a governmental function. But, sporting event security guards and vigilantes perform decidedly nongovernmental functions of deterring or stopping crime without statutory authority.
¶31 FEOs are different from both of these examples because FEOs are expressly empowered by statute to fulfill the governmental function of writing citations to enforce governmental policies and rules. No such statute authorizes Phoenix Jones12 or any other private citizen to perform any governmental function such as arresting, charging, or prosecuting criminals. Such private actors may call law enforcement officers and observe the situation until the officers arrive.13 The legislature has empowered neither Phoenix Jones nor private security guards with the same statutory authority it has FEOs.
¶32 The plain language of the statute, informed by the canons of construction cited above, indicates that FEO Willet was, in fact, performing a governmental function. Moreover, it is improbable that the legislature would criminalize making a false statement to all government employees, such as elementary school teachers, but not FEOs expressly charged by statute with issuing civil infractions for fare evasion. Because FEO Willet was performing a governmental function under RCW 9A.04.110(23), I would hold that he was a “public servant” for the purposes of making a false or misleading statement to a public servant.
*751b. FEO Willet Was an “Officer” under RCW 9A.04.110(23)
133 In addition to performing a governmental function, FEO Willet falls within the definition of “officer” under RCW 9A.04.110(23). The Washington Criminal Code defines “officer” as
a person holding office under a city, county, or state government, or the federal government who performs a public function and in so doing is vested with the exercise of some sovereign power of government, and includes all assistants, deputies, clerks, and employees of any public officer and all persons lawfully exercising or assuming to exercise any of the powers or functions of a public officer.
RCW 9A.04.110(13). Under the plain language of RCW 9A.04.110(13), FEO Willet was “lawfully exercising or assuming to exercise . . . powers or functions of a public officer.” As noted, transit agencies “may designate persons to monitor fare payment who are equivalent to and are authorized to exercise all the powers of an enforcement officer, defined in RCW 7.80.040. [A transit] authority is authorized to employ personnel to either monitor fare payment, or to contract for such services, or both.” RCW 81.112.210(2)(a). An “enforcement officer” is defined as “a person authorized to enforce the provisions of the title or ordinance in which the civil infraction is established.” RCW 7.80.040. Through these provisions, Sound Transit is statutorily authorized to employ directly or contract for the services of officers who are charged with enforcing the provisions involving civil infractions.
¶34 FEOs also fall under chapter 10.93 RCW, the Washington Mutual Aid Peace Officers Powers Act of 1985. RCW 10.93.020(4) defines “limited authority Washington peace officer” as “any full-time, fully compensated officer of a limited authority Washington law enforcement agency empowered by that agency to detect or apprehend violators of the laws in some or all of the limited subject areas for which *752that agency is responsible.” See RCW 10.93.080 (such officers shall have no additional powers by virtue of chapter 10.93 RCW).
¶35 I conclude that FEOs fall under several plain language statutory definitions of “officer” relating to their fare enforcement duties. Interpreting these provisions consistently with RCW 9A.04.110(23) and RCW 9A.04.110(13) vindicates the legislature’s intent to define FEOs as public servants, whether employed directly by the government or through private security firms. See State v. Velasquez, 176 Wn.2d 333, 336, 292 P.3d 92 (2013) (“related statutory provisions must be harmonized to effectuate a consistent statutory scheme that maintains the integrity of the respective statutes”). FEO Willet satisfies the definition of “officer” found in RCW 9A.04.110(13) and is, therefore, a public servant.
¶36 Finally, it makes little sense for the legislature to create the fare enforcement system but fail to give its officers any workable enforcement mechanism. Because the majority holds that FEOs are not public servants, passengers can lie to them without legal repercussions, making it impossible to enforce the fare policy and issue infractions.14 Without a passenger’s name and address, it is impossible to issue an infraction for fare evasion.
¶37 Because the majority holds that FEOs are not public servants, they are not subject to the terms of various anticorruption statutes, including bribery (RCW 9A.68-.010), requesting unlawful compensation (RCW 9A.68.020), or official misconduct (RCW 9A.80.010). The legislature could not have intended such results when it authorized Sound Transit to designate FEOs.15
*753¶38 For these reasons, Sound Transit FEOs whose employment is contracted through private security firms are “public servants” under RCW 9A.04.110(23). The majority ignores the legislature’s plain intent to criminalize making a false or misleading statement to FEOs under RCW 9A.76.175.16
Conclusion
¶39 We should hold that Sound Transit FEOs, including those whose employment is contracted through private security firms, are “public servants” under RCW 9A.04-.110(23). The nature of FEO Willet’s employment on August 6, 2010, satisfies the definition in two ways: (1) he was performing a governmental function and (2) he was an officer of government. Accordingly, the Court of Appeals should be affirmed and the conviction enforced.
¶40 Repayment of the substantial public investment in transit depends on enforcement of the rules and fares set for that purpose.
Stephens and Wiggins, JJ., concur with J.M. Johnson, J. Pro Tem.

 Justice James M. Johnson is serving as justice pro tempore of the Supreme Court pursuant to Washington Constitution article IV, section 2(a).


 There is also an express exclusion of witnesses.


 In Jongeward, both the majority and the dissent rejected the defendant’s ejusdem generis argument. 174 Wn.2d at 595. The dissent discussed the argument in more depth, whereas the majority dismissed it out of hand.


 See RCW 2.36.150 (specifying compensation for jurors).


 Under RCW 81.112.210(1), regional transit agencies like Sound Transit may establish a schedule of fines and penalties for civil infractions under RCW 81.112.220. Failure to provide proof of fare is one such infraction. Transit agencies “may designate persons to monitor fare payment who are equivalent to and are authorized to exercise all the powers of an enforcement officer, defined in RCW 7.80.040. An authority is authorized to employ personnel to either monitor fare payment, or to contract for such services, or both.” RCW 81.112.210(2)(a). Under these provisions, Sound Transit is statutorily authorized to contract with Securitas to provide fare enforcement services. These FEOs employed by Securitas *750are statutorily authorized to request proof of payment from passengers, request identification from those who do not have proof of payment, issue citations, and ask passengers to leave the facility. RCW 81.112.210(2)(b).


 Phoenix Jones is a notable Seattle resident who dons a superhero costume and “fights crime” as a vigilante.


 These restraints actually make Phoenix Jones more closely resemble a witness, which is expressly excluded from the definition of a “public servant.”


 The system is, in part, financed by bonds reliant on fare collection.


 The majority’s construction renders FEOs completely impotent in the face of a dishonest fare dodger because they can summon police officers “when needed.” Majority at 744-45. If this were the case, the entire statute authorizing FEOs is rendered superfluous because only police officers can effectively enforce the payment of fares.


 I take this opportunity to point out that the legislature may reverse the outcome of this case by amending RCW 9A.04.110(23) to expressly include FEOs in the definition of “public servants” or adjust the form of the sentence so that the catchall term “otherwise ... performing a governmental function” is at the end of the full list, rather than at the end of the list within a list. See supra p. 747.